Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 1 of 28 PageID #: 4384




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

 Realtime Data LLC,

                           Plaintiff,
                                            Civil Action No. 17-0800-CFC
  v.
                                            CONSOLIDATED
 Array Networks Inc., et al.,

                           Defendants.


 Realtime Data LLC,

                           Plaintiff,

  v.                                        Civil Action No. 17-0925-CFC

 Spectra Logic Corp.,

                           Defendant.


 Stephen B. Brauerman, BAYARD, P.A., Wilmington, Delaware; Marc A. Fenster,
 Brian D. Ledahl, Reza Mirzaie, Paul A. Kroeger, C. Jay Chung, Christian X.
 Conkle, Adam S. Hoffinan, Philip X. Wang, RUSS AUGUST & KABAT, Los
 Angeles, California
              Counsel for Plaintiff
 Geoffrey Graham Grivner, BUCHANAN INGERSOLL & ROONEY P.C.,
 Wilmington, Delaware; S. Lloyd Smith, Brian Gold, BUCHANAN INGERSOLL
 & ROONEY PC, Alexandria, Virginia
              Counsel for Defendant Array Networks, Inc.
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 2 of 28 PageID #: 4385




Jack B. Blumenfeld, Brian P. Egan, MORRIS, NICHOLS, ARSHT & TUNNELL .
LLP, Wilmington, Delaware; Jeffrey J. Lyons, BAKER & HOSTETLER,
Wilmington, Delaware
            Counsel for Defendant Fortinet, Inc.
Andrew Colin Mayo, ASHBY & GEDDES, Wilmington, Delaware; Guy Yonay,
Kyle Auteri, PEARL COHEN ZEDEK LATZER BARATZ LLP, New York, New
York
            Counsel for Defendant Reduxio Systems, Inc. and CTERA Networks,
Ltd.
Jack B. Blumenfeld, Brian P. Egan, MORRIS, NICHOLS, ARSHT & TUNNELL
LLP, Wilmington, Delaware; Jeffrey J. Lyons, BAKER & HOSTETLER,
Wilmington, Delaware; Brian E. Mitchell, :MITCHELL & CONJPANY, San
Francisco, California
            Counsel for Defendant Panzura
Steven L. Caponi, Matthew B. Goeller, K&L GATES LLP, Wilmington,
Delaware; Theodore J. Angelis, Elizabeth J. Weiskopf, Nicholas F. Lenning, K&L
GATES LLP, Seattle, Washington
            Counsel for Defendant Quest Software, Inc.
Kenneth Laurence Dorsney, MORRIS JAlv:IES LLP, Wilmington, Delaware;
Joshua M. Masur, ZUBER LAWLER & DEL DUCA LLP, Redwood City,
California
            Counsel for Defendant Aryaka Networks, Inc.
RobertM. Vrana, YOUNG, CONWAY, STARGATT & TAYLORLLP,
Wilmington, Delaware
            Counsel for Defendant Nimbus Data, Inc.
David Ellis Moore, Bindu Ann George Palapura, Alan Richard Silverstein,
POTTER ANDERSON & CORROON, LLP, Wilmington, Delaware; Manny J.
Caixeiro, Laura Wytsma, VENABLE LLP, Los Angeles, California; Timothy J.
Carroll, VENABLE LLP, Chicago, Illinois; Elizabeth M. Manno, VENABLE LLP,
Washington, District of Columbia; Scott S. Crocker, Steven R. Sprinkle,
SPRINKLE LAW GROUP, Austin, Texas

                                        11
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 3 of 28 PageID #: 4386




            Counsel for Defendant Open Text, Inc.
Rolin P. Bissell, Robert M. Vrana, YOUNG, CONWAY, STARGATT &
TAYLOR LLP, Wilmington, Delaware; Hilary L. Preston, VINSON & ELKINS
LLP, New York, New York; Parker D. Hancock, VINSON & ELKINS LLP,
Houston, Texas,
            Counsel for Defendant MongoDB Inc.
Carl Douglas Neff, FISHER BROYLES, LLP, Wilmington, Delaware; Ryan T.
Beard, FISHER BROYLES, LLP, Austin, Texas; Christopher R. Kinkade,
FISHER BROYLES, Princeton, New Jersey
            Counsel for Defendant Egnyte, Inc.
David Ellis Moore, Bindu Ann George Palapura, Stephanie E. O'Bryne, POTTER
ANDERSON & CORROON, LLP, Wilmington, Delaware; Robert E. Purcell,
THE LAW OFFICE OF ROBERT E. PURCELL, PLLC, Syracuse, New York
            Counsel for Defendant Spectra Log;,c Corp.


                        MEMORANDUM OPINION




 August 23, 2021
 Wilmington, Delaware




                                       111
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 4 of 28 PageID #: 4387




                                                                      .     OLLY
                                                                     CHIEF JUDGE

       Plaintiff Realtime Data LLC has sued Defendants for infringement of

various combinations of seven patents it holds: U.S. Patent Nos. 7,415,530 (the

#530 patent), 8,717,203 (the #203 patent), 8,933,825 (the #825 patent), 9,054,728

(the #728 patent), 9,116,908 (the #908 patent), 9,667,751 (the #751 patent), and

 10,019,458 (the #458 patent). The asserted patents pertain to systems and methods

 involving data compression.

       Pending before me are motions to dismiss pursuant to Federal Rule of Civil

Procedure l 2(b )(6) filed by the consolidated Defendants and Spectra Logic. D .I.

 78; 1 Rea/time Data LLC v. Spectra Logic Corp., No. 17-0925, D.I. 68. Defendants

 argue that I should dismiss Realtime' s complaints because the asserted patents are

 invalid under 35 U.S.C. § 101 for failing to claim patentable subject matter.

 I.    BACKGROUND

       A.     Asserted Patents

       The asserted patents all relate to methods and systems for compression and

 decompression of data. The asserted patents come from three patent families. The

 #203, #825, and #728 patents share one written description; the #530, #908, and



 1
  All citations are to Rea/time Data v. Array Networks, Inc., No. 17-800 unless
 otherwise noted.
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 5 of 28 PageID #: 4388




#458 patents share another written description; and the #751 has a distinct written

description. The #751 patent is titled "Data Feed Acceleration." The #530, #908,

and #45 8 patents are titled "Systems and Methods for Accelerated Data Storage

and Retrieval." And the #203, #825, and #728 patents are titled "Data

 Compression Systems and Methods." Not every patent is asserted against every

 defendant, but collectively Defendants challenge the validity of all asserted

patents.

       Claim 1 of the #751 patent recites

              [a] method for compressing data comprising:
              analyzing content of a data block to identify a parameter,
                     attribute, or value of the data block that excludes
                     analyzing based solely on reading a descriptor;
              selecting an encoder associated with the identified
                     parameter, attribute, or value;
              compressing data in the data block with the selected
                     encoder to produce a compressed data block,
                     wherein the compressing includes utilizing a state
                     machine; and
              storing the compressed data block;
              wherein the time of the compressing the data block and
                     the storing the compressed data block is less than
                     the time of storing the data block in uncompressed
                     form.

       Clam 1 of the #530 patent recites

              [a] system comprising:
              a memory device; and
              a data accelerator, wherein said data accelerator is
                     coupled to said memory device, a data stream is
                     received by said data accelerator in received form,
                     said data stream includes a first data block and a

                                            2
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 6 of 28 PageID #: 4389




                   second data block, said data stream is compressed
                   by said data accelerator to provide a compressed
                   data stream by compressing said first data block
                   with a first compression technique and said second
                   data block with a second compression technique,
                   said first and second compression techniques are
                   different, said compressed data stream is stored on
                   said memory device, said compression and storage
                   occurs faster than said data stream is able to be
                   stored on said memory device in said received
                   form, a first data descriptor is stored on said
                   memory device indicative of said first compression
                   technique, and said first descriptor is utilized to
                   decompress the portion of said compressed data
                   stream associated with said first data block.

       Claim 1 of the #908 patent recites

             [a] system comprising:
             a memory device; and
             a data accelerator configured to compress: (i) a first data
                    block with a first compression technique to
                    provide a first compressed data block; and (ii) a
                    second data block with a second compression
                    technique, different from the first compression
                    technique, to provide a second compressed data
                    block;
             wherein the compressed first and second data blocks are
                    stored on the memory device, and the compression
                    and storage occurs faster than the first and second
                    data blocks are able to be stored on the memory
                    device in uncompressed form.

       Claim 9 of the #458 patent recites

             [a] method for accelerating data storage comprising:
             analyzing a first data block to determine a parameter of
                   the first data block;
             applying a first encoder associated with the determined
                   parameter of the first data block to create a first

                                            3
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 7 of 28 PageID #: 4390




                   encoded, data block wherein the first encoder
                   utilizes a lossless dictionary compression
                   technique;
            analyzing a second data block to determine a parameter
                   of the second data block;
            applying a second encoder associated with the
                   determined parameter of the second data block to
                   create a second encoded data block, wherein the
                   second encoder utilizes a lossless compression
                   technique different than the lossless dictionary
                   compression technique; and
            storing the first and second encoded data blocks on a
                   memory device, wherein encoding and storage of
                   the first encoded data block occur faster than the
                   first data block is able to be stored on the memory
                   device in unencoded form.

      Claim 14 of the #203 patent recites

            [a] system for decompressing, one or more compressed
                   data blocks included in one or more data packets
                   using a data decompression engine, the one or
                   more data packets being transmitted in sequence
                   from a source that is internal or external to the data
                   decompression engine, wherein a data packet from
                   among the one or more data packets comprises a
                   header containing control information followed by
                   one or more compressed data blocks of the data
                   packet the system comprising:
            a data decompression processor configured to analyze the
                   data packet to identify one or more recognizable
                   data tokens associated with the data packet, the
                   one or more recognizable data identifying a
                   selected encoder used to compress one or more
                   data blocks to provide the one or more compressed
                   data blocks, the encoder being selected based on
                   content of the one or more data blocks on which a
                   compression algorithm was applied;
            one or more decompression decoders configured to
                   decompress a compressed data block from among

                                          4
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 8 of 28 PageID #: 4391




                   the one or more compressed data blocks associated
                   with the data packet based on the one or more
                   recognizable data tokens; wherein:
                   the one or more decompression decoders are
                          further configured to decompress the
                          compressed data block utilizing content
                          dependent data decompression to provide a
                          first decompressed data block when the one
                          or more recognizable data tokens indicate
                          that the data block was encoded utilizing
                          content dependent data compression; and
                   the one or more decompression decoders are
                          further configured to decompress the
                          compressed data block utilizing content
                          independent data decompression to provide
                          a second decompressed data block when the
                          one or more recognizable data tokens
                          indicate that the data block was encoded
                          utilizing content independent data
                          compression; and
             an output interface, coupled to the data decompression
                   engine, configured to output a decompressed data
                   packet including the first or the second
                   decompressed data block.

       Claim 18 of the #825 recites

              [a] method comprising:
              associating at least one encoder to each one of a
                    plurality of parameters or attributes of data:
              analyzing data within a data block to determine whether
                    a parameter or attribute of the data within the data
                    block is identified for the data block;
              wherein the analyzing of the data within the data block
                    to identify a parameter or attribute of the data
                    excludes analyzing based only on a descriptor that
                    is indicative of the parameter or attribute of the
                    data within the data block;
              identifying a first parameter or attribute of the data of
                    the data block;

                                          5
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 9 of 28 PageID #: 4392




             compressing, if the first parameter or attribute of the
                 data is the same as one of the plurality of
                 parameter or attributes of the data, the data block
                 with the at least one encoder associated with the
                 one of the plurality of parameters or attributes of
                 the data that is the same as the first parameter or
                 attribute of the data to provide a compressed data
                 block; and
             compressing, if the first parameter or attribute of the
                 data is not the same as one of the plurality of
                 parameters or attributes of the data, the data block
                 with a default encoder to provide the compressed
                 data block.

      Claim 25 of the #728 patent recites

            [a] computer implemented method comprising:
            analyzing, using a processor, data within a data block to
                  identify one or more parameters or attributes of the
                  data within the data block;
            determining, using the processor, whether to output the
                  data block in a received form or in a compressed
                  form; and
            outputting, using the processor, the data block in the
                  received form or the compressed form based on the
                  determination,
            wherein the outp~tting the data block in the compressed
                  form comprises determining whether to compress
                  the data block with content dependent data
                  compression based on the one or more parameters
                  or attributes of the data within the data block or to
                  compress the data block with a single data
                  compression encoder; and
            wherein the analyzing of the data within the data block to
                  identify the one or more parameters or attributes of
                  the data excludes analyzing based only on a
                  descriptor that is indicative of the one or more
                  parameters or attributes of the data within the data
                  block.


                                        6
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 10 of 28 PageID #: 4393




       B.     Procedural History

       This is the third time I am ruling on the subject-matter eligibility of some of

 these patents. The first time was an oral ruling on motions to dismiss brought by

 Aryaka, Panzura, Fortinet, and Reduxio. I found the #728, #908, #530, and #751

 patents invalid under§ 101. Reduxio, No. 17-1676, D.I. 46 (oral order). These

 four patents were the only patents before me at that hearing. Realtime appealed,

 and the Federal Circuit vacated my prior ruling as insufficient. Rea/time Data LLC

 v. Reduxio Sys., Inc., 831 F. App'x 492,499 (Fed. Cir. 2020). The Federal Circuit

 cautioned that "[n]othing in [its] opinion should be read as opining on the relative

 merits of the parties' arguments or the proper resolution of the case." Id.

       I subsequently issued a written opinion finding all the asserted patents

 invalid for claiming ineligible subject-matter. 2 D.I. 41. I found the #825 and #728

 patents directed to the abstract idea of compressing data based on the content of

 that data. D.I. 41 at 20, 27. I found the #908 and #530 patents directed to the

 combination of the abstract idea of compressing two different data blocks with

 different methods and the logical condition that compression and storage together

 are faster than storage of the uncompressed data alone. D.I. 41 at 30. I found that

 combination to itself be an abstract idea. D.I. 41 at 30. I found that the #458



 2 I also found U.S. Patent No 8,717,204 (the #204 patent) invalid, but it is no
 longer asserted in Realtime's amended complaints.

                                           7
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 11 of 28 PageID #: 4394




 patent is directed to the abstract idea of compressing data using two distinct

 lossless compression algorithms such that the time to compress and store the first

 data block is less than the time to store the uncompressed data block. D.I. 41 at 34.

 I found the #751 patent directed to the abstract idea of compressing data with a

 state machine under conditions where compressing and storing the data is faster

 than storing the uncompressed data and where the compression method applied to

 the data is based on the content of the data. D.I. 41 at 36. And lastly, I found the

 #203 patent directed to the abstract idea of compressing or decompressing data

 based on the characteristics of that data where a token is used to signify the

 compression method used. D .I. 41 at 40.

       I gave Realtime the opportunity to file amended complaints, and it did.

 Defendants have renewed their motion to dismiss. The case against Spectra Logic

 has not been consolidated with the other case, and so Spectra Logic moves for

 dismissal separately but joins the other Defendants in briefing. See No. 17-925,

 D.I. 65; No. 17-925, D.I. 68; No. 17-925, D.I. 69; No. 17-925, D.I. 71.

 II.   LEGAL STANDARDS

       A.     Legal Standards for Stating a Claim

       To state a claim on which relief can be granted, a complaint must contain "a

 short and plain statement of the claim showing that the pleader is entitled to relief."

 Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but the



                                            8
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 12 of 28 PageID #: 4395




 complaint must include more than mere "labels and conclusions" or "a formulaic

 recitation of the elements of a cause of action." Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 555 (2007) (citation omitted). The complaint must set forth enough

 facts, accepted as true, to "state a claim to relief that is plausible on its face." Id. at

 570. A claim is facially plausible "when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

 omitted). Deciding whether a claim is plausible is a "context-specific task that

 requires the reviewing court to draw on its judicial experience and common sense."

 Id. at 679 (citation omitted).

        When assessing the merits of a Rule 12(b)(6) motion to dismiss, a court

 must accept as true all factual allegations in the complaint and in documents

 explicitly relied upon in the complaint, and it must view those facts in the light

 most favorable to the plaintiff. See Umland v. Planco Fin. Servs., 542 F.3d 59, 64

 (3d Cir. 2008).

        B.     Legal Standards for Patent-Eligible Subject Matter
        Section 101 of the Patent Act defines patent-eligible subject matter. It

 provides: "Whoever invents or discovers any new and useful process, machine,

 manufacture, or composition of matter, or any new and useful improvement




                                              9
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 13 of 28 PageID #: 4396




 thereof, may obtain a patent therefor, subject to the conditions and requirements of

 this title." 35 U.S.C. § 101.

       There are three judicially created limitations on the literal words of§ 101.

 The Supreme Court has long held that laws of nature, natural phenomena, and

 abstract ideas are not patentable subject matter. Alice Corp. Pry. v. CLS Bank Int 'l,

 573 U.S. 208,216 (2014). These exceptions to patentable subject matter arise

 from the concern that the monopolization of "these basic tools of scientific and

 technological work" "might tend to impede innovation more than it would tend to

 promote it." Id. (internal quotation marks and citations omitted). Abstract ideas

 include mathematical formulas and calculations. Gottschalkv. Benson, 409 U.S.

 63, 71-72 (1972).

       "[A]n invention is not rendered ineligible for patent [protection] simply

 because it involves an abstract concept[.]" Alice, 573 U.S .. at 217.

 "[A]pplication[s] of such concepts to a new and useful end ... remain eligible for

 patent protection." Id. (internal quotation marks and citations omitted). But in

 order "to transform an unpatentable law of nature [or abstract idea] into a patent-

 eligible application of such law [or abstract idea], one must do more than simply

 state the law of nature [or abstract idea] while adding the words 'apply it.'" Mayo

 Collaborative Servs. v. Prometheus Lab 'ys, Inc., 566 U.S. 66, 71 (2012) (emphasis

 omitted).


                                           10
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 14 of 28 PageID #: 4397




       In Alice, the Supreme Court established a two-step framework by which

 courts are to distinguish patents that claim eligible subject matter under§ 101 from

 patents that do not claim eligible subject matter under§ 101. The court must first

 determine whether the patent's claims are drawn to a patent-ineligible concept-

 i.e., are the claims directed to a law of nature, natural phenomenon, or abstract

 idea? Alice, 573 U.S. at 217. If the answer to this question is no, then the patent is

 not invalid for teaching ineligible subject matter. If the answer to this question is

 yes, then the court must proceed to step two, where it considers "the elements of

 each claim both individually and as an ordered combination" to determine if there

 is an "inventive concept-i. e., an element or combination of elements that is

 sufficient to ensure that the patent in practice amounts to significantly more than a

 patent upon the [ineligible concept] itself." Id. at 217-18 (alteration in original)

 (internal quotations and citations omitted). 3


 3
   The Court in Alice literally said that this two-step framework is "for
 distinguishing patents that claim laws of nature, natural phenomena, and abstract
 ideas from those that claim patent-eligible applications of those concepts." 573
 U.S. at 217. But as a matter of logic, I do not see how the first step of the
 Alice/Mayo framework can distinguish (or even help to distinguish) patents in
 terms of these two categories (i.e., the categories of ( 1) "patents that claim laws of
 nature, natural phenomena, and abstract ideas" and (2) patents "that claim patent-
 eligible applications of [laws of nature, natural phenomena, and abstract ideas]").
 Both categories by definition claim laws of nature, natural phenomena, and abstract
 ideas; and only one of Alice's steps (i.e., the second, "inventive concept" step)
 could distinguish the two categories. I therefore understand Alice's two-step
 framework to be the framework by which courts are to distinguish patents that


                                            11
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 15 of 28 PageID #: 4398




          Issued patents are presumed to be valid, but this presumption is rebuttable.

 Microsoft Corp. v. i4i Ltd. Partnership, 564 U.S. 91, 96 (2011). Subject-matter

 eligibility is a matter of law, but underlying facts must be shown by clear and

 convincing evidence. Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir.

 2018).

 ID.      DISCUSSION

          I previously considered whether the asserted patents were invalid under

 § 101 and found them subject-matter ineligible. D.I. 41 at 11-53. In summary, I

 found at step one that each of the patents are directed to related abstract ideas

 involving the compression of data. Data compression is an example of abstract

 information processing. Recogn.iCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327

 (Fed. Cir. 2017) ("A process that start[s] with data, add[s] an algorithm, and end[s]

 with a new form of data [is] directed to an abstract idea."). In order to be

 patentable claims must do more than simply process data. See Elec. Power Grp.,

 LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016) (explaining claims

 that "analyz[e] information ... by mathematical algorithms, without more" are

 directed to abstract ideas). The asserted claims lack this something more. This is a

 case where "although written in technical jargon, a close analysis of the claims




 claim eligible subject matter under § 101 from patents that do not claim eligible
 subject matter under § 101.
                                             12
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 16 of 28 PageID #: 4399




 reveals that they require nothing more than .... abstract idea[s]" for the algorithmic

 processing of information. Ericsson Inc. v. TCL Commc 'n Tech. Holdings Ltd.,

 955 F.3d 1317, 1326 (Fed. Cir. 2020), cert. denied sub nom. Ericsson Inc. v. TCL

 Commc 'n, 209 L. Ed. 2d 752 (May 17, 2021).

       At step two, I found that the patents do not contain any inventive step other

 than the abstract ideas to which the patents are directed. The patents' written

 description makes clear that the only inventions are the ineligible abstract ideas.

 See #530 patent at 4:47-61, 5:20-24, 11:5-10, 40-46, 14: 19-23 (describing how

 the invention can be implanted on generic technology using any compression

 technique "currently well known within the art"), #203 patent at 6:24-41, 7:7-11,

 9:24-26, 12:50-54, 14:66-15:3, 16:30-37 (same), #751 patent at 6:20-27, 7:17-25

 (incorporating the parents of the #53 0 and #203 patents by reference). The patents

 simply apply the claimed abstract ideas on generic hardware in a straightforward

 manner. This does not constitute an inventive step sufficient for subject-matter

 eligibility. Alice, 573 U.S. 208 at 223-24 (explaining an abstract idea is not patent

 eligible when simply applied on generic computer hardware).

       In considering the renewed motions to dismiss, I will first examine whether

 there are any material differences in Realtime' s complaints. Then, I consider

 whether Realtime has presented new legal arguments that require me to reconsider

 my original analysis.


                                           13
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 17 of 28 PageID #: 4400




       A.     New Pleadings

       I first consider whether any of the new pleadings in Realtime' s amended

 complaints requires me to change my prior analysis. Realtime argues that it has

 introduced new factual pleadings relevant to § 101 that preclude dismissal, because

 its "amended complaints contain numerous detailed factual allegations

 demonstrating the inventiveness of each of the patents ...." D.I. 91 at 34. The

 new paragraphs in the complaints assert that certain claims are not representative,

 offer proposed claim constructions, repeat numerous quotations from the patents'

 written descriptions, summarize the results of other proceedings involving the

 asserted patents, assert that the claims cannot be performed by hand, offer

 conclusory statements, and contain legal argumentation. See, e.g., D.I. 53 ,I,I 10-

 15, 20-32. None of these changes impact the§ 101 inquiry for the following

 reasons.

              1.    Representative Claims

       In my previous opinion, I explained my decision to adopt certain claims as

 representative and to treat each patents' claims as equivalent for the purpose of§

 101 eligibility. D.I. 41 at 15-18, 26-27, 29-30, 32-34, 36, 39--40. In short, the

 claims of each patent can be considered together for the purposes of the Alice test,

 because the independent claims reflect the same ideas written in different ways and

 because the dependent claims do not add limitations that affect eligibility under§



                                          14
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 18 of 28 PageID #: 4401




 101. See Content Extraction & Transmission LLC v. Wells Fargo Bank, 776 F.3d

 1343, 1348 (Fed. Cir. 2014).

       Subsequently, Realtime amended its complaints to emphasize the fact that

 the claims do not have identical limitations. See, e.g., D .I. 43   ,r 26 ("Claim 1 is not
 representative of all claims of the [#]728 patent. For example, claim 24 claims the

 use of a "default" compression encoder."), ,r 28 ("The dependent claims contain

 limitations not found in the independent claims."). Realtime also argues that

 Defendants have failed to uniquely explain the lack of subject-matter eligibility for

 all 211 asserted claims. D .I. 92 at 3 5.

       Realtime's new pleadings do not change my prior analysis. Realtime simply

 provides quotations from the asserted claims and provides conclusory assertions

 that these limitations must be considered separately for the purposes of § 101. But

 Realtime does not explain why these limitations are relevant to subject-matter

 eligibility, and I have already concluded otherwise. Since Realtime provides

 neither affirmative argument nor new factual pleadings relevant to

 representativeness, there is no need to revisit my prior analysis.

               2.     Claim Construction

        Realtime asserts that its proposed claim constructions preclude a decision on

 subject-matter eligibility at this time because the proposed constructions would, if

 adopted, confirm that that the patents are directed to technological solutions. D.I.


                                             15
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 19 of 28 PageID #: 4402




 91 at 36. But I already considered five of the six suggested claim constructions in

 my prior opinion. See D.I. 41 at 50-51 (discussing the "compressing" terms,

 "descriptor," "data stream," "data block," and "analyze"). The same constructions

 were proposed as part of the complaint against Kaminario that was before me at

 the time. See Rea/time Data, LLC v. Kaminario, No. 19-cv-350, D.I. 18 ,r 9 (D.

 Del. Aug. 16, 2019). I conclude<;! that the proposed claim constructions did not

 require postponing a decision on § 101 eligibility, because the constructions did

 not change the Alice inquiry. D .I. 41 at 51. I also noted that the proposed

 constructions only "confirm that the claims are directed to data analysis." D.I. 41

 at 50--51.

        The only new proposal is to construe "data accelerator" as "hardware or

 software with one or more compression encoders" in the #530 and #908 patents.

 See, e.g., D.I. 43   ,r 48.   Not only does this broad construction not impact the § 101

 analysis, it also effectively concedes that a "data accelerator" does not require any

 components beyond a generic processer that can run software. Once again, I

 conclude that the proposed claim constructions do not impact the Alice test, and,

 accordingly, I simply choose to adopt Realtime's proposed constructions for the

 purposes of these motions to dismiss.




                                                16
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 20 of 28 PageID #: 4403




                 3.      Additional Citations to the Patents

        Realtime quotes extensively from the asserted patents in its amended

 complaints. See, e.g., D.I. 43       ,r,r 20-24, 28.   Adding quotations from the asserted

 patents' written descriptions does not create a factual dispute (or otherwise alter

 my analysis), because the patents were already in the record before me. To the

 extent that the pleadings interpret the text of the patents, I am free to look directly

 to the patents. Secured Mail Sols. LLC v. Universal Wilde, Inc., 873 F.3d 905, 913

 (Fed. Cir. 2017) ("In ruling on a 12(b)(6) motion, a court need not accept as true

 allegations that contradict matters properly subject to judicial notice or by exhibit,

 such as the claims and the patent specification." (internal quotation marks

 omitted)). I previously considered the written descriptions in my earlier ruling.

 These amendments to the complaints are immaterial.

        Realtime also argues that the file histories for the patents show that the

 claimed inventions were not well-understood, routine, and conventional, because

 the U.S. Patent and Trademark Office "considered hundreds of references." See,

 e.g., D.I. 43   ,r,r 25, 60, 95.   But the Patent and Trademark Office has always

 reviewed prior art in the course of issuing a patent before a district court rules on

 the patent's§ 101 eligibility. The number of references the Patent and Trademark

 Office examined is of no consequence.




                                                 17
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 21 of 28 PageID #: 4404




              4.    Non-Binding Rulings from Other Districts
       Realtime has included in its complaints the outcomes of other cases

 involving the same patents. See, e.g., D.I. 43        ,r,r 10-13.   Realtime previously

 presented these same arguments in briefing and in its First Amended Complaint

 against Kaminario. No. 19-cv-350, D.I. 18 ,r,r 10-14; D.I. 33 at 36-37. In my

 prior opinion, I considered these non-binding rulings. D.I. 41 at 45 n.4. I

 conducted an independent analysis and reached a different conclusion.

              5.    Statements in Unrelated Patents

       Realtime has pled that patents filed in 2012 and 2013 by Altera and Western

 Digital "admitted that there was still a technical problem associated with computer

 capacity and a need for a more efficient compression system." D.I. 43            ,r,r 29-31.   I

 previously considered these pleadings as they were included in the First Amended

 Complaint against Kaminario. See No. 19-cv-350, D.I. 18 ,r,r 25-27. Even taking

 as true that there was a technical problem associated with compression, that does

 not imply that the claims in the asserted patents are directed to a subject-matter

 eligible solution. I must consider the asserted patents based on what they claim

 and statements in unrelated patents do not change that analysis.

              6.     Pen and Paper Argument

       Realtime now pleads that the asserted claims cannot be carried out on "pen

 and pencil." See, e.g., D.I. 43   ,r,r 18, 50.   Even assuming, without deciding, that

 this is a factual assertion I must take as true, it does not change my analysis. A

                                                  18
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 22 of 28 PageID #: 4405




 patent can be directed to an abstract idea even if it cannot literally be performed on

 pen and paper. FairWarning IP, LLC v. Iatric Sysc., 839 F.3d 1089, 1098 (Fed.

 Cirl. 2016) ("[T]he inability for the human mind to perform each claim step does

 not alone confer patentability. "). Regardless of whether the asserted patents are

 limited to being carried out in a computational environment, they are still directed

 to the type of abstract data manipulation that is not patent eligible. Otherwise, a

 patentee could ensure subject-matter eligibility simply by including as a limitation

 that the invention cannot be performed on pen and paper or in the human mind.

 This is inconsistent with governing law. See Intell. Ventures I LLC v. Cap. One

 Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) ("An abstract idea does not

 become nonabstract by limiting the invention to a particular field of use or

 technological environment.").

              7.     Conclusory Statements

       The remaining amendments to the complaints consist of conclusory

 statements and legal argument. See, e.g., D.I. 43   ,r 14 ("[T]he patents are directed
 to patent eligible subject matter."), ,r 17 ("The claims of the patent are not abstract

 ...."), ,r 27 ("The claims do not merely recite a result."). 4   I am to ignore such


 4
   Some of the legal conclusions in the complaint are assertions of novelty. See,
 e.g., D.I. ,r 21 ("The [#]728 patent solves the foregoing problems with novel
 technological solutions ...."). But novelty under § 102 is a separate issue than
 subject-matter eligibility under § 101. A novel abstract idea is still a patent-


                                            19
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 23 of 28 PageID #: 4406




 pleadings in ruling on a motion to dismiss. Iqbal, 556 U.S. at 678 ("[W]e are not

 bound to accept as true a legal conclusion couched as a factual allegation.); Sirnio,

 LLC v. FlexSim Software Prod., Inc., 983 F.3d 1353, 1365 (Fed. Cir. 2020) ("We

 disregard conclusory statements when evaluating a complaint under Rule l 2{b)( 6).

 A statement that a feature 'improves the functioning and operations of the

 computer' is, by itself, conclusory." (internal citation omitted)); Boom! Payments,

 Inc. v. Stripe, Inc., 839 F. App'x 528, 533 (Fed. Cir. 2021) (finding allegations that

 the claims were not routine or conventional were conclusory statements to be

 disregarded).

       B.     Renewed Legal Arguments
       Having found that none ofRealtime's amendments materially change my

 prior analysis, I incorporate my previous decision into this opinion, subject to the

 preceding discussion about the significance of the pen-and-paper criterion. 5

       Realtime's legal arguments on these renewed motions are substantially

 similar to its previous arguments. Realtime again argues that the asserted patents

 "claim specific improvements in computer functionality." D.I. 91 at 4. Because


 ineligible abstract idea. Adaptive Streaming Inc. v. Netflix, Inc., 836 F. App'x 900,
 904 (Fed. Cir. 2020) ("We have explained that satisfying the requirements of
 novelty and non-obviousness does not imply eligibility under § 101, ... because
 what may be novel and non-obvious may still be abstract.").
 5 Additionally,the discussion of U.S. Patent No. #204 is now moot because
 Realtime no longer_ asserts that patent.

                                           20
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 24 of 28 PageID #: 4407




 Realtime repeats essentially the same arguments, there is no reason to reconsider

 my prior analysis. I again find that the asserted patents lack subject-matter

 eligibility under § 101. The unavoidable problem for Realtime is that data

 compression by itself is a type of information processing and information

 processing, without more, is patent-ineligible subject matter. The asserted patents

 do not have that something "more." See Elec. Power, 830 F .3d at 1353-54. For

 the reasons I previously explained, the asserted claims do not identify specific

 techniques that provide a technical solution. 6 Compression is an idea relevant to



 6
     As I explained in my prior opinion,

                The patents do not provide a technical solution to a
                technical problem because they do not teach how to
                engineer an improved system. See Interval Licensing
                LLC v. AOL, Inc., 896 F.3d 1335, 1345 (Fed. Cir. 2018)
                (explaining that a patent is not directed to a technical
                solution when it covers results without teaching how to
                obtain those results). The asserted patents allow the use
                of any compression method. See #908 patent 16:49-54
                ("the data storage accelerator 10 employs ... any
                conventional data compression method suitable for
                compressing data at a rate necessary for obtaining
                accelerated data storage); #825 patent at 7:7-11; #204
                patent at 15: 12-22; #203 patent at 16:30-16:42. The
                patents do not teach a technical solution to analyze data.
                See, e.g., #825 patent at 16:15-24 (describing a content
                dependent data recognition module without any
                specificity). Nor do the patents teach how to achieve the
                claimed efficiency benefits, beyond directing the skilled
                artisan to apply well-known techniques. See WhiteServe
                LLC v. Dropbox, Inc., No. 19-2334, slip op. at 9, (Fed.

                                            21
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 25 of 28 PageID #: 4408




 information in general and is not inherently grounded in a particular technical

 environment. The results-based claims describe desirable outcomes and

 functionality, but do not offer ways to achieve these results. See Ajfinfty Labs of

 Texas, LLC v. Amazon.com Inc., 838 F.3d 1266, 1269 (Fed. Cir. 2016) (finding

 claims abstract because they did "no more than describe a desired function or

 outcome, without providing any limiting detail that confines the claim to a

 particular solution to an identified problem."). The patents are directed to abstract

 ideas. And the patents simply direct artisans to apply those ideas without teaching

 any additional inventive features. They are, therefore, subject-matter ineligible

 under the Alice test. Alice, 573 U.S. at 222-24.




              Cir. Apr. 26, 2021) (finding patent invalid under§ 101
              when "[t]he specification d[id] not[] explain the
              technological processes underlying the purported
              technological improvement."). In arguing that the
              patents teach a specific way of or structure for
              performing compression, Realtime is only able offer
              conclusory statements while repeating the same generic
              language in the claims. See, e.g., Reduxio, 17-1676, D.I.
              14 at 10-12. In short, while the patents do disclose
              potential challenges (e.g., the problem of selecting the
              best compression method for given data), they do not
              teach how to address those challenges.

 D.I. 41 at 42-43.

                                           22
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 26 of 28 PageID #: 4409




       The cases cited by Realtime do not suggest a different outcome. 7 In

 Koninklijke KPN N. V. v. Gema/to M2M GmbH, for example, the Federal Circuit

 explained that for a software patent "[t]o be patent-eligible, the claims must recite

 a specific means or method that solves a problem in an existing technological

 process." 942 F.3d 1143, 1150 (Fed. Cir. 2019). The asserted claims, by contrast,

 may be performed using any means or methods that can implement the ideas to

 which the patents are directed. Realtime' s other cited cases are not applicable here

 because those opinions considered claims that were genuinely directed to technical

 problems inherently grounded in computer technology and that offered specific

 technical solutions. See Packet Intel. LLC v. NetScout Sys., Inc., 965 F.3d 1299,

 1309 (Fed. Cir. 2020), cert. denied,. 209 L. Ed. 2d 552 (Apr. 19, 2021) (finding that

 the asserted patent solved a technical problem "unique to computer networks");




 7
   Realtime filed as an exhibit a claim chart comparing claim 1 of the #728 patent to
 claims Realtime represents as being inv·alid. D.I. 91-1, Ex. 1. First, review of this
 claim chart shows substantial differences between claim 1 of the #728 patent and
 the comparison claims. The large differences make clear that the claims are not
 directly comparable. Second, Realtime compared claim 1 of the #728 patent to a
 claim that was in fact found invalid. D.I. 91-1, Ex. 1 at 1. The comparison claim,
 claim 1 of the patent at issue in Koninklijeke KPN, was found invalid under§ 101
 and this finding was not appealed. Koninklijke KPN N. V. v. Gema/to M2M GmbH,
 942 F.3d 1143, 1149 (Fed. Cir. 2019). And in finding the appealed claims valid,
 the Federal Circuit relied on a claim limitation that was in the appealed claims but
 not in claim 1 to show that the claims had a technological solution. Id. at 1150.
 Thus, comparing claim 1 of the #728 patent to claim 1 of the patent at issue in
 Koninklijeke KPN only suggests that the #728 patent should also be invalid.

                                           23
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 27 of 28 PageID #: 4410




 TecSec, Inc. v. Adobe Inc., 978 F.3d 1278, 1295 (Fed. Cir. 2020) (finding claims

 patent eligible because they were directed to solving a technical problem specific

 to computer network security); Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d

 1303, 1308 (Fed. Cir. 2020) (finding that "the claims at issue do not merely recite

 generalized steps to be performed on a computer using conventional computer

 activity"); SRI Int'/, Inc. v. Cisco Sys., Inc., 930 F.3d 1295, 1303 (Fed. Cir. 2019),

 cert. denied, 140 S. Ct. 1108 (2020) (finding claims eligible at Alice step one

 because the claims were "directed to using a specific technique ... to solve a

 technological problem" in network security).

       There can be a fine-and often unclear-line between applying an abstract

 idea on technology and claiming a software-based improvement to technology.

 But in my view, the line here is clear, and the asserted claims do not have the

 specificity required of a technical solution See Elec. Power, 830 F.3d at 1356

 ("[T]here is a critical difference between patenting a particular concrete solution to

 a problem and attempting to patent the abstract idea of a solution to the problem in

 general."); Cf Ericsson, 955 F.3d at 1328 (finding claims invalid when they did

 "not have the specificity required to transform a claim from one claiming only a

 result to one claiming a way of achieving it" (internal quotation marks and

 alternations omitted)); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355,

 1363-64 (Fed. Cir. 2021) (finding claim directed to gathering, matching, and


                                           24
Case 1:17-cv-00800-CFC Document 104 Filed 08/23/21 Page 28 of 28 PageID #: 4411




sending information ineligible in part because "the asserted claims do not at all

describe how [the claimed] result is achieved."). The patentee had ideas about data

compression, but rather than claim specific implementations of those ideas or

provide new techniques to achieve the claimed results, the patentee sought and

received claims on the ideas themselves. The patents claim abstract ideas without

teaching how to implement those ideas. This is what § 101 jurisprudence

prohibits.

IV.   CONCLUSION

      For the reasons stated above and in my prior opinion, D .I. 41, I find that all

claims of the asserted patents are invalid under§ 101 for lack of subject-matter

eligibility. Accordingly, I will grant Defendants' Renewed Motion to Dismiss.

      The Court will issue Orders consistent with this Memorandum Opinion.




                                         25
